Title: To James Madison from Pen. Fenelon, 20 September 1814
From: Fenelon, Pen.
To: Madison, James


        
          Valenciennes the 20 Septer 1814.
        
        Regent said that he “knew nothing of M. Henry.” Lord Hawksbery (now Lord Liverpoole) was, at the General Election 1802, choosed M.P. for Rye. Rye is only 6. or 7. Miles distant from Rolvenden, the Residence of Henry the Spy, who, its notorious, had frequent intercourse with the principal Leaders of that Borough.
        
          Pen. Fenelon. 87.
          ☞ Meml. on Capt. “John Henry a Spy professed”—21. May 1812.
        
      